DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 05/25/2022. Claims 1-20 are presented for examination.

Reason for Allowance
2.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Ye et al. (US 2020015936) discloses a method for generating a digital model of dentition, including the segmentation of mesh representations of tooth and gum structures including bracket removal for tooth/crown surface reconstruction. See paragraphs 21-22. According to Ye,  a virtual or digital 3D dentition mesh model is obtained, wherein the dentition mesh can include brackets, gingival tissue and teeth. The teeth is automatically separated from each other and from the gingival tissue, so that each tooth can be distinguished from its neighboring teeth and from adjacent gingival tissue. And then, the brackets are automatically removed from surfaces of the separated teeth, each individually segmented tooth is examined and processed, by means of an automatic bracket removal algorithm that detects boundaries of the bracket, and the removed brackets are subsequently filled by various surface reconstruction techniques, and then the results are displayed for inspection in a display step. See paragraphs 105-110, 115-116 and 175-177.
	In contrast, Applicant's claimed invention provides a technique for facilitating automated braces removal from individuals in images, based on a single user selection to remove braces of an individual(s) within the image. As such, based on a user selection to remove braces, the braces are automatically removed from the image. In particular, a set of operations are automatically performed, via an automatic braces removal system, to identify a braces region and remove and fill the braces region from the image. As such, the image does not need to manually remove braces from each tooth via painting and blending colors for each tooth and gum portion. Advantageously, using an automated braces removal approach to remove braces from an individual in an image is efficient and provides natural-looking results. 
	At best, the Ye reference acquires a 3-D digital mesh that is representative of the dentition along a dental arch, including includes braces, teeth, and gingival tissue; identify bracket areas for braces that lie against tooth surfaces, identifying one or more brace wires extending between brackets, removing one or more brackets and one or more wires from the dentition model, and forming a reconstructed tooth surface within the digital mesh dentition model where the one or more brackets have been removed.
	However, Ye and the prior art of record fail to teach obtaining an image of an individual wearing braces including an indication to remove the braces from the individual in the image; and then automatically: identifying a braces region that identifies braces visible in the teeth region in the image, so as to generate an edited image that includes the individual without braces, by filling a set of pixels corresponding with the braces region with a tooth color from the teeth region.
Additionally, the features of the explicitly claimed limitations of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-20 of the present application. 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/27/2022